J-S47005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 COREY N. LYKENS                         :
                                         :
                   Appellant             :   No. 1169 WDA 2017

           Appeal from the Judgment of Sentence July 10, 2017
  In the Court of Common Pleas of Blair County Criminal Division at No(s):
                        CP-07-CR-0000720-2017


BEFORE:    OLSON, J., McLAUGHLIN, J., and STRASSBURGER*, J.

CONCURRING MEMORANDUM BY McLAUGHLIN, J.: FILED: November 14, 2018

      I agree with my learned colleagues that Corey N. Lykens’ appeal is

wholly frivolous, and that we must affirm the judgment of sentence and grant

counsel’s petition to withdraw. I write separately to note that Lykens entered

a negotiated guilty plea in which he agreed to plead guilty in exchange for a

sentence of three to ten years’ incarceration. N.T., 7/10/17, at 1-2, 4. He

therefore cannot challenge the discretionary aspects of his sentence.

Commonwealth v. Heaster, 171 A.3d 268, 271 (Pa.Super. 2017);

Commonwealth v. Reichle, 589 A.2d 1140, 1141 (Pa.Super. 1991).

      Judge Olson joins the concurring memorandum.

      Judge Strassburger joins the concurring memorandum.




____________________________________
* Retired Senior Judge assigned to the Superior Court.